Title: To Thomas Jefferson from James Ogilvie, 26 April 1771
From: Ogilvie, James
To: Jefferson, Thomas


                    
                        My Dear Sir
                        Berwick upon Tweed April 26th. 1771.
                    
                    Though I have wrote you and Mr. Walker twice, yet I am at a loss to know whether any of my letters have come to hand or not as I have never heard from Virginia, but once since I left it which was a letter dated last Novr. from my young freind at Belvidere. I have the pleasure however to inform you that I have got into deacon’s Orders by the Bishop of Durham, independant of Horrocks by means of a reccommendation from the Magistrates and Ministers of Aberdeen, but as I was ordained to a living in England and not  America, I was obliged to accept a Curacy in Berwick and to wait till next September before I can obtain the Order of Preist. This plan I pursued by the advice of the Archbishop of York who has showed me great freindship and who would have ordained me but that the Bp. of London had signified that as he had refused me ordination he expected he would not interfere. The Archbishop however saw Horrocks’s letter and told me had he been his Commissary he would have paid no regard to so general an accusation.
                    Though (as I have informed Mr. Walker) I might to great advantage settle in England, yet my heart and thoughts are all eagerly bent upon Virginia. The connections I formed in your Colony were at that early time of life when the affections expand themselves with a sympathy too generous to admitt any selfish or interested views. I loved because I found an object every way qualifyed to yeild that happiness to which the gratifications of Ambition appear as an empty dream; I have had that love most generously returned. Every scheme therefore of life which I have ever planned has so enterwoven with it a communication of happiness to the person beloved, that I find myself unable to partake of enjoyment in any other way. Allow me to add that the continuance of your freindship is more than a secondary inducement for my returning among you. Permit me Dear Sir to flatter myself that Mr. Walker and you will still preserve whatever share of esteem and regard you supposed my merit might draw from you while I was with you. Enclosed you have the Bristol and London prices of Masonry a copy of which I sent you before. You are perhaps surprised at my not answering your commissions before now, but my continualy expecting to see America myself prevented me, and the remoteness of Berwick from any place of trade with Virga. makes my opportunities of even writing but seldom. As I cannot take shipping at any rate before October, I shall esteem it as a particular mark of freindship if you’ll favour me with a line either by London or Glasgow under cover to my Father at Aberdeen. My very respectful Compliments wait upon your Mother. I am with much esteem Dear Sir your much obliged & very affect. servant,
                    
                        Jas. Ogilvie
                    
                